El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En una acción sobre cobro de póliza de seguro de incen-dio la corte dictó sentencia a favor de la demandada. De *323la opinión aparece qne mercancías qne fueron aseguradas en $4,000 tenían un valor de no más de $500; que el fuego fué un conato de incendio en el cual sólo se quemó una pequeña parte de la mercancía asegurada; que la recla-mación de la demandante se fundaba en una declaración falsa con el fin de defraudar a la demandada; que como el fuego ocurrió en abril 30, 1922, la prueba de pérdidas, de acuerdo con los términos de la póliza, debió haberse presen-tado dentro de los quince días subsiguientes, y que el fuego fué de naturaleza fraudulenta.
En oposición a estas conclusiones, en tanto envuelven he-chos, sólo existe la declaración del socio gestor de la deman-dante, que trató de demostrar que al momento de ocurrir el fuego el establecimiento contenía mercancías por más de $500. Se refirió especialmente a cien cajas de chocolate va-loradas, según él, en $5,280. Convenimos con la corte en que la prueba acreditó que prácticamente nada fué quemado, especialmente no habiendo podido la demandante probar el origen de estas cajas de chocolate o de quién las compró. La prueba de aquellos que entraron en el establecimiento inmediatamente, tendió a establecer que sólo poco se había destruido y hubo señales de un incendio premeditado. Hubo algunas otras señales de fraude reveladas por la prueba y la opinión de la corte.
En los autos nada encontramos que contradiga las con-clusiones de la corte y como la prueba de fraude fué tan ro-busta creemos que es innecesario considerar si la prueba de pérdidas fué presentada a tiempo. Esta era una cuestión acerca de la cual no hay señalamiento de error.

No hubo justificación alguna para esta apelación y debe confirmarse la sentencia apelada.